Citation Nr: 1609344	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-18 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for migraine headaches since February 4, 2015, to include whether the claim should be referred to the Director, Compensation Service.

2..  Entitlement to an initial compensable rating for status-post fracture of the left foot posterior malleolus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to April 2007.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the RO that, in pertinent part, granted service connection for migraine headaches and for status-post fracture of the left foot posterior malleolus-each evaluated as 0 percent (noncompensable) disabling effective May 1, 2007.  The Veteran timely appealed for higher initial ratings.

In September 2008, the RO increased the disability evaluation to 10 percent for migraine headaches, effective April 24, 2008.  

In March 2010, the Veteran testified during a hearing before a former Veterans Law Judge at the RO.  In February 2011, the Board remanded the matters for additional development.

In a November 2014 decision, the Board, in pertinent part, denied an initial compensable disability rating for status-post fracture of the left foot posterior malleolus, and remanded the matter for higher initial ratings for migraine headaches for further development.

In March 2015, the RO increased the disability evaluation to 50 percent for migraine headaches, effective February 4, 2015; and has continued the appeal for a higher rating (see July 2015 Post-Remand Brief).  

During the interim, the Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Partial Remand, the parties moved to vacate and remand the portion of the Board decision that denied an initial compensable rating for status-post fracture of the left foot posterior malleolus.  The Court granted the motion.  Thereafter, the case was returned to the Board.

The Board notes that, in March 2010, the Veteran filed a formal claim for TDIU; and contended that she had not worked since her discharge from active service because of service-connected disabilities.  In a March 2013 rating decision, the RO denied the claim for TDIU for the period since January 12, 2012, based on the determination that the Veteran's overall combined rating of 100 percent rendered the issue of unemployability moot.  To the contrary, the Board notes that a 100 percent disability rating for a service-connected disability does not render a TDIU claim as moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Moreover, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that her service-connected disabilities prevent her from working.

In this case, the Board notes that the Veteran has put forth statements indicating that she believes her service-connected disabilities render her unemployable.  Accordingly, in light of the holdings in Rice and in Bradley, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In July 2015, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the March 2010 Board hearing and that she had the right to another Board hearing.  No response to the notice was received.

In September 2015, the Board issued a decision that denied a compensable rating for migraine headaches prior to April 24, 2008 and assigned a rating of 30 percent, but no higher. from April 24, 2008 to February 3, 2015.  The remaining issues, as reflected on the title page, were remanded.  As there has not been any action taken on the Board's remand, the issues are again REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

No action has been taken in response to the Board's September 2015 remand directives, as acknowledged by her representative.  See January 2016 Post-Remand Brief.  Remand is therefore necessary so that all requested development may be completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from March 2015 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination, for evaluation of the service-connected migraine headaches.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  

The examiner should comment on the frequency and duration of prostrating migraines, and comment on their economic impact.  A complete rationale for the opinion expressed must be provided.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  Afford the Veteran a VA examination, for evaluation of the service-connected status-post fracture of the left foot posterior malleolus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

All appropriate tests, including X-rays of the left ankle, should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify all current residuals of fracture of the left foot posterior malleolus.

The examiner should conduct range of motion studies of the left ankle, reported in degrees, with normal ranges provided for comparison purposes.  The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran's service-connected status-post fracture of the left foot posterior malleolus presents moderate or marked disability, if appropriate; and whether the Veteran experiences any ankylosis of the left ankle, and, if so, the extent of such ankylosis.  

In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected status-post fracture of the left foot posterior malleolus, from those of other conditions involving the left foot and ankle (i.e., pes planus, venous insufficiency, polyarthraglia).  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall left foot and ankle condition.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  The Veteran should be asked to provide information concerning employment since 2007, and should be asked to identify the disability which reportedly rendered her unable to obtain or retain substantially gainful employment.  

5.  Then take any development action deemed warranted, regarding entitlement to TDIU, which may include an examination to ascertain the functional impairment resulting from service-connected disability.  

6.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal. 

The claim for a disability rating in excess of 50 percent for migraine headaches, since February 4, 2015, should take into consideration the provisions of 38 C.F.R. § 3.321(b).  

In adjudicating the Veteran's TDIU claim, the RO or AMC acknowledge and consider the provisions of 38 C.F.R. § 4.16(a), which provides that that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.)

If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


